   Case: 1:16-cv-00490-KLL Doc #: 67 Filed: 07/10/20 Page: 1 of 1 PAGEID #: 328




                          UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


JAMES MICHAEL JENKINS,                                       Case No. 1:16-cv-490
        Plaintiff,                                           Litkovitz, M.J.

            vs.

SECRETARY OF VETERANS AFFAIRS,                               ORDER
       Defendant.


        To assist the parties in their ongoing settlement discussions, the Office of Personnel

Management is hereby ORDERED to (1) extend Mr. Jenkins’ deadline to make his post-1956

military deposit by thirty (30) days up to and including August 15, 2020, and (2) within seven

(7) days of notice of this Order provide Mr. Jenkins with estimates of all his recalculated

benefits, including retroactive payments, if Mr. Jenkins were to make his post-1956 military

deposit in the amount of $6,873.57 on or before August 15, 2020.

        IT IS SO ORDERED


Date:   7/10/2020
                                                      Karen L. Litkovitz
                                                      United States Magistrate Judge
